Citation Nr: 1707217	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral degenerative arthritis of the feet with gout.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from July 1977 to June 1983, and from May 1988 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge.  In February 2017, the Veteran's representative notified the RO of his desire to cancel that hearing.  As such, the matter is appropriately before the Board at this time.  The Board notes that this matter is being remanded, and therefore, if this determination was in error, the Veteran should notify the RO of his desire to appear for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to obtain relevant records held by a Federal agency, including any relevant Social Security Administration (SSA) records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  An April 2015 statement by the Veteran indicates that he has been in receipt of SSA benefits for 10 years.  It does not appear from the record that VA has obtained his SSA records.  As they may be relevant to the increased rating claim on appeal, the RO should take steps to obtain those records.

The Veteran filed a claim to increase his rating for bilateral arthritis of the feet with gout in April 2010.  A VA examination was conducted in May 2010, nearly seven years ago.  That examination did not comment on whether the Veteran experienced any incapacitating episodes due to his bilateral foot disability.  A subsequent non-degenerative arthritis examination, conducted in March 2014, indicates that arthritis and gout may be responsible for incapacitating episodes, but that examination addressed all of the Veteran's various service-connected joint disabilities and was not limited to his foot disabilities so the Board is unable to ascertain whether those incapacitating episodes are the result of his feet alone, or his various arthritic disabilities combined.  

The Board also notes that an August 2011 VA podiatry note indicates that the Veteran's left hallux metatarsal-phalangeal joint has slight motion suggesting incomplete fusion.  If malunion or nonunion of the metatarsal bones is present, that may be a factor which the Board must weigh in assessing the severity of the Veteran's bilateral foot disability.  Regardless, it suggests that the Veteran's bilateral foot disability may have worsened since his most recent foot examination, which took place in May 2010.  

Once VA undertakes to provide an examination when developing a claim, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When the evidence of record does not reflect the current state of the claimant's disability a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As such, a new examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to obtain the Veteran's relevant SSA records. 

2. Schedule the Veteran for a new VA examination in connection with his increased rating claim.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran's bilateral feet, to include any diagnostic testing or imaging deemed necessary.  Thereafter, the examiner should provide a detailed description of the Veteran's bilateral arthritis of the feet with gout.  Specifically, the examiner should discuss how many major or minor joint groups are affected by his disability; whether his disability (particularly his gout) has resulted in incapacitating exacerbations, and if so, how many times per year; whether the Veteran has weak foot, to include atrophy, disturbed circulation, and weakness; metatarsalgia; hallux valgus; hallux rigidus; hammer toe; malunion or nonunion of the metatarsal or tarsal bones, and if so, the severity thereof; and any other noted foot injuries, to include an opinion on severity thereof.  The examiner should limit the opinion to the Veteran's bilateral arthritis of the feet with gout, and should not address his various other service-connected arthritis-related disabilities.    

3. Thereafter, readjudicate the claim on appeal in light of all evidence in the record.  If the benefit sought on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



<CONTINUED ON NEXT PAGE>

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



